TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2016



                                      NO. 03-15-00376-CV


                                   Delores Galvan, Appellant

                                                 v.

         Robert Leake, Individually and Zebra Instruments Corporation, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
        AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                   OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on June 17, 2015. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the portion of the trial court’s order granting summary

judgment as to Zebra and remands the case to the trial court for further proceedings. The Court

affirms the remainder of the trial court’s order. Each party shall bear their own costs relating to

this appeal, both in this Court and in the court below.